Citation Nr: 1123923	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  09-47 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar degenerative disc disease with left sacroiliac joint dysfunction and radiating symptoms.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

The record shows that the Veteran served as a member of the Utah Army National Guard from January 1984 to February 2006.  He had active duty for training (ACDUTRA) from December 31, 1984, to March 6, 1985, and from January 25, 2003, to February 8, 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision, by the Salt Lake City, Utah RO, which granted service connection for degenerative disc disease of the lumbar spine and assigned a 0 percent evaluation, effective June 14, 2007.  Subsequently, in October 2010, the RO increased the evaluation from 0 percent to 20 percent, effective from June 14, 2007.  Because this is not the highest possible rating available under the rating schedule for this disability, and because the Veteran has not indicated that he is content with the 20 percent rating, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

On December 2, 2010, the Veteran and his father testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence along with a waiver of initial review of this evidence by the RO.  See 38 C.F.R. § 20.1304 (c) (2010).  

Because the Veteran's appeal involves the propriety of the initial rating assigned following the grant of service connection, the Board has characterized the low back rating issue in accordance with the holding of Fenderson v. West, 12 Vet. App. 119 (1999).  

In an October 2010 rating decision, the RO granted service connection for bilateral hearing loss, evaluated as 0 percent disabling, effective September 20, 2005.  In a Statement in Support of Claim (VA Form 21-4138), dated in November 2010, the Veteran disagreed with the rating assigned to his bilateral hearing loss disability.  The Board accepts this statement as a Notice of Disagreement (NOD) with the October 2010 rating decision.  See 38 C.F.R. § 20.201 (2010).  To date, however, the RO has not issued a Statement of the Case (SOC) with respect to this claim.  This issue must be remanded for the preparation of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

As for the low back rating issue on appeal, the service treatment records (STRs) include a Medical Evaluation Board Proceeding report, dated in December 2005, which shows that the Veteran was found to have chronic low back pain secondary to lumbar spondylosis with facet joint arthrosis, and L5-S1, herniated nucleus pulposus.  It was determined that this condition was incurred while on active duty for training in 2003.  

The Veteran's initial claim for service connection for a back disorder (VA Form 21-526) was received in June 2007.  In conjunction with his claim, the Veteran was afforded a VA examination in January 2008.  At that time, the Veteran reported that, in 2003, some soldiers threw some duffle bags from a second story building which landed on his shoulders, injuring his back.  Since then, he has had increasing pain.  He reported pain on a daily basis as often as two to three times a day; he noted that the pain radiates down the left leg.  The Veteran described the pain as burning and sharp; he rated the intensity of the pain as 8 out of 10 in severity.  He has been treated with physical therapy in the past, but he has had no other treatment.  On examination, it was noted that the Veteran's posture and gait were normal; he did not use any assistive device for ambulation.  Examination of the thoracolumbar spine revealed no radiation of pain on movement or muscle spasm.  There was tenderness to palpation of the left paraspinal muscles and the midline lumbar region.  Range of motion was normal.  Range of motion was not limited by repetitive use, pain, fatigue, weakness, lack of endurance or incoordination.  The examiner stated that he was unable to determine any additional limitation of motion caused by flare-ups.  There was no intervertebral disc syndrome.  Motor function was normal.  Sensory examination was normal.  Reflexes, in the knees and ankles were 2+.  X-ray study of the lumbar spine revealed loss of the disc space at L5-S1 consistent with degenerative disc disease.  The thoracic spine revealed normal vertebral bodies without fracture, lesion or arthritic change.  The pertinent diagnosis was degenerative disc disease of the lumbar spine.  

The Veteran was afforded another VA examination in April 2010.  The Veteran indicated that he has not had any therapy since he underwent physical therapy and an evaluation in December 2003.  The Veteran related that his symptoms were mainly an ever present burning that occurs along his left buttock and at the sacroiliac joint.  The Veteran stated that the pain was aggravated by lifting anything greater than 50 pounds, walking longer than one hour or standing longer than one hour.  He described flare-ups as sharp pain across his back, originating at the left side and with burning across his buttock, sometimes into the anterolateral thigh, ending at the mid thigh region.  He noted that the duration of the flare-ups can be up to three days, but in general will resolve within one hour.  The Veteran stated that he attempts to alleviate the flare-ups by changing position.  He denied being prescribed any bed rest, but one to two times a year he will call in sick for up to two or three days at a time for his back.  The Veteran indicated that he is able to do his usual household items and work; however, he has a hard time with shoveling snow.  The Veteran reported working for the state as a mechanic; he stated that he occasionally has to change positions, but no limitations per se in his usual job duties.  

On examination, it was noted that he was in no apparent distress.  His posture and gait were normal.  There was no obvious abnormality to his gait; he was able to heel, toe and tandem walk normally.  He did not use any cane, crutches or walkers.  He did report using a back brace to help with stability.  There was marked tenderness at the left sacroiliac joint and slightly above in the left paralumbar muscles, but no obvious spasms were noted or seen on examination.  He was able to flex to 50 degrees, with pain beginning at 40 degrees.  Extension was to 10 degrees with pain at that end range.  Right and left lateral flexions were decreasing upon repetition, initially at 20 degrees each, then 15 and 15 on subsequent repeat testing.  He had pain at the end range of right lateral flexion with only minimal discomfort at the left lateral flexion end range.  Right and left rotations were 30 degrees each, again pain at the very end ranges, right greater than left.  Again, he was markedly tender at the left sacroiliac joint and with pressure upon this area, it provoked his symptoms of radiation into the left buttock and down his left lower extremity.  The examiner stated that it was significant to note that, on modified slump test, as well as Lasegue or straight leg raise, he was not able to provoke any symptoms of radiculopathy.  The examiner further noted that there was no change in active or passive range of motion during repeat testing, no additional losses of range of motion in the involved spine due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  

The pertinent diagnoses included disc disease with left sacroiliac joint dysfunction and radiating symptoms consistent with the disease.  The examiner further stated that the Veteran did not have any provocable radiculopathy at this time; however, subjectively and historically, he had what appears to be an L5 radiculopathy on the left side that the examiner described as mostly resolved.  

At his personal hearing in December 2010, the Veteran maintained that his back disorder was more disabling than currently reflected by the 20 percent rating.  The Veteran reported that he gets a sharp pain in his back that prevents him from staying on his feet for long periods of time; he stated that he has to lie down.  The Veteran indicated that he also experiences numbness in his left foot and toes as a result of his back condition.  He reported problems with a burning sensation across his buttocks.  The Veteran testified that he had flare-ups every other month, and his doctors have recommended bed rest for his back.  The Veteran reported spending 3 to 4 days in bed when he gets flare-ups.  The Veteran indicated that he currently works as a diesel mechanic for the Utah Department of Transportation; he reported losing approximately 20 to 30 hours each month due to his back condition.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran's service-connected lumbar spine disability has been rated under 38 C.F.R. § 4.71a, DC 5242 (2010), for degenerative arthritis of the spine.  Curiously, despite using this code for arthritis, the RO has characterized the disability as being degenerative disc disease or intervertebral disc syndrome, which is rated under 38 C.F.R. § 4.71a, DC 5243.  

The general rating formula for diseases or injuries of the spine allow for ratings based on limitation of motion.  38 C.F.R. § 4.71a.  Nevertheless, other criteria must be considered.  Note (1) of the criteria requires separate evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment under an appropriate diagnostic code.  

As noted above, the evidence is not entirely clear as to whether the Veteran experiences neurologic impairment that may be rated separately.  Examination provoked certain symptoms of radiating pain, yet other testing such as straight leg raising did not reveal any such symptoms.  While the examiner seemed to suggest that there was no objectively shown radiculopathy, the examiner also noted a history of L5 radiculopathy that was thought to be "mostly resolved."  This latter comment suggests that the Veteran in fact continued to experience some level of radiculopathy even if it was mostly resolved.

Because the criteria require that consideration be specifically given to separately rating any neurologic abnormality due to the service-connected disability, clarification on the nature and extent of any such abnormality is required.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a neurologic evaluation of his lumbar disc disease.  Range-of-motion testing should be conducted, and the examiner should indicate the degree at which pain begins.  Consideration should also be given to the pain experienced by the Veteran and all functional losses due to pain, flare-ups, incoordination, etc., should be equated to additional loss of motion of the lumbar spine (beyond that shown clinically).  The examiner should take a detailed history regarding the effect of the disability on the Veteran's employment.  All periods of prescribed bed rest should be noted, including the frequency and duration of the periods where bed rest has been prescribed by a medical practitioner.  Finally, radiculopathy should be specifically identified.  The nerve or nerves affected or seemingly affected by the disc disease should be identified and the impairment caused by symptoms compatible with nerve impairment should be described as slight, moderate, moderately, severe, or completely paralyzing.  Such a description should be provided for each nerve affected or seemingly affected by the Veteran's disability.  

The AOJ should ensure that the examiner's report fully complies with this remand.  If any deficiency is identified, the report should be returned to the examiner for corrective action.

2.  The AOJ should re-adjudicate the claim for a higher initial rating for lumbar disc disease.  Consideration should be specifically given to rating the disability under Diagnostic Code 5243 and to awarding a separate rating based on any associated objective neurologic abnormalities.  If any benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran and his representative should be given opportunity to respond.

3.  The AOJ must issue a statement of the case to the Veteran and his representative addressing the issue of entitlement to a higher initial evaluation for bilateral hearing loss.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the Veteran files a substantive appeal should this issue be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



